Citation Nr: 0707152	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-21 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a rating in excess of 10 percent for 
steatotic hepatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


\

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1991 to June 2001.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision by the Salt Lake City RO that denied service 
connection for allergic rhinitis and sinusitis, and granted 
service connection for steatotic hepatitis, rated 10 percent.  
In March 2003, the RO granted service connection for allergic 
rhinitis.  Consequently, that issue is not before the Board.

The matter of entitlement to service connection for sinusitis 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if any 
action is required on his part.


FINDINGS OF FACT

During the appeal period, the veteran's steatotic hepatitis 
has essentially been manifested by fatigue and 
gastrointestinal disturbance; liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures has not been shown; daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or 
incapacitating episodes of hepatitis (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks during a 12-month 
period are not shown. 


CONCLUSION OF LAW

A rating in excess of 10 percent for steatotic hepatitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp.  
2005); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code (Code) 7345 
(as effective prior to, and from, July 2, 2001).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the increased rating claim, that matter is on 
appeal from a rating decision that granted service connection 
and assigned the initial rating and effective date of the 
award.  The statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Notice on the 
"downstream" issue of an increased initial rating was 
properly provided via a December 2002 statement of the case 
(SOC) and July 2005 letter and the matter was readjudicated 
by July 2005 and September 2006 supplemental SOCs (SSOCs).  
The veteran was notified of everything required, and has had 
ample opportunity to respond and/or supplement the record.

Regarding the duty to assist, the RO has obtained all 
available medical records identified by the veteran, and has 
arranged for a VA examination.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

II. Factual Background

On April 2001 VA examination, it was noted that fatty liver 
had been diagnosed by biopsy in service.  The veteran 
reported he developed right upper quadrant pain, after meals 
and especially after fatty meals.  He continued to complain 
of some nausea and vomiting.  He denied any history of 
vomiting blood or passing black-colored stools.  He reported 
that he took Donnatal on an as needed basis for symptoms, and 
that it seemed to help.  He appeared to control his fatty 
liver condition with diet.  On physical examination, the 
liver was palpated, and there was moderate tenderness to 
palpation.  Laboratory tests revealed normal CBC and 
urinalysis.  The veteran's weight was 195 pounds.  A 
comprehensive metabolic panel/hepatic panel revealed SGOT 66 
and SGOT 138.  The physician indicated that the veteran's 
fatty liver condition limited, to some extent, his ability to 
eat anything he wanted and that he required a more limited 
diet as a result.  

The veteran's Form DD 214 shows that his military 
occupational specialties were licensed practical nurse and 
medical specialist.

On February 2003 VA examination, the veteran denied currently 
taking any medication for his steatotic hepatitis and 
indicated that he was on no specific treatment.  He reported 
episodic right upper quadrant discomfort that was usually 
associated with fatty food intake.  He had fewer symptoms 
when he avoided such food.  He reported occasional diarrhea 
without any change in the color of his stools.  On physical 
examination, there was no tenderness to palpation of the 
liver.  It was noted that the veteran weighed 205 pounds.  

On July 2006 VA examination, the veteran reported that he has 
had weight control issues since he had fatty liver diagnosed.  
He complained of feeling tired and lacking energy.  He had no 
complaints of nausea or vomiting.  The physician noted that 
steatotic hepatitis affects general body health by weight 
gain, fatigue, and tiredness, and that the veteran's body 
weight increased from 180 pounds to 250 pounds in a two year 
time span.  His treatment by diet and exercise to control 
weight did not help.  He reported frequent right upper 
quadrant pain without distension, easy fatigability, 
arthralgia, or gastrointestinal disturbances.  The symptoms 
were near-constant and debilitating, but not incapacitating.  
He denied ever vomiting blood or passing black, tarry stools.  
He was not currently receiving treatment for the disorder.  
He reported losing time from work twice a month due to the 
disorder.  The physician indicated that the veteran's liver 
condition did not require abdominal tapping.  It appeared 
that the functional impairment from the disorder was in the 
form of fatigue and bowel incontinence.  Physical examination 
revealed fatigue and signs of malaise.  The veteran's weight 
was 250 pounds.  CBC was within normal limits; hemoglobin was 
15.4 g/dL; and the hematocrit level was 45.4%.  Liver 
function tests were abnormal with Bilirubin, total 0.5 mg/ld; 
Bilirubin, direct 0.1 mg/dl, Bilirubin , indirect 0.4 mg/dl, 
SGOT 39 U/L; SGPT/ALT 71 U/L; and alkaline phosphatase 124 
U/L.  Prothrombin time, RIBA test, and ferritin level were 
within normal limits.

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The RO has not assigned "staged ratings".  A 10 percent 
rating has been assigned for the entire appeal period.  The 
Board finds that the symptoms of the veteran's have never 
during the appeal period exceeded those in the criteria for a 
10 percent rating.  Consequently "staged" ratings are not 
indicated.

The veteran's steatotic hepatitis is rated under Code 7345 
(for chronic liver disease without cirrhosis, to include 
infectious hepatitis).  The portion of VA's Schedule for 
Rating Disabilities pertaining to evaluations of digestive 
system disorders has been revised with respect to the 
regulations.  38 C.F.R. § 4.114 was amended, effective July 
2, 2001, and now includes new rating criteria for chronic 
liver disease without cirrhosis.  From their effective date, 
the veteran is entitled to a rating under the revised 
criteria.  

Under Code 7345, as in effect prior to July 2, 2001, a 100 
percent rating is warranted for marked liver damage manifest 
by liver function test and marked gastrointestinal symptoms, 
or with episodes of several weeks duration aggregating three 
or more a year and accompanied by disabling symptoms 
requiring rest therapy.  A 60 percent rating is warranted for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent rating is warranted for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 10 
percent rating is warranted for demonstrable liver damage 
with mild gastrointestinal disturbance.  

Under Code 7345 as in effect from July 2, 2001, a 100 percent 
rating is warranted for chronic liver disease without 
cirrhosis (including hepatitis B and chronic active 
hepatitis) with near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  A 60 percent rating is warranted 
for daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A 40 percent rating is warranted for 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period.  A 20 percent rating is warranted for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 10 percent rating is warranted for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  

The disability picture presented, by a preponderance of the 
competent (medical) evidence, is not one consistent with the 
degree of severity needed to satisfy the schedular criteria 
for the next higher, 20 percent, rating under the "new" 
criteria or the next higher, 30 percent, rating  under the 
"old" criteria.  To establish entitlement to a rating in 
excess of 10 percent, competent and probative medical 
evidence must show, at a minimum, that the veteran's 
hepatitis produces minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures (old criteria), or produces daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period (new criteria). 

While gastrointestinal symptoms and fatigue have been noted 
beginning in February 2003, these symptoms alone are not 
enough to warrant a higher rating.  
At no time during the appeal has the veteran's hepatitis 
required medication or dietary restrictions by a doctor.  
While early records show that he took medication for his 
symptoms, it was only on an as needed basis (see April 2001 
VA examination, rather than required per a physician's 
instructions (i.e., the decision to take or not to take the 
medicine was at the veteran's discretion).  And later records 
do not show any treatment for the disability.  Similarly, 
while April 2001 and February 2003 VA examinations indicate 
that the veteran's diet affected the frequency and severity 
of symptoms, (in particular, the intake of fatty foods 
exacerbated the symptoms), there is no evidence that a 
physician placed him on a restricted diet.  The April 2001 VA 
physician's comment that the veteran's liver condition 
"required" a more limited diet was made in the context of 
stating the veteran should eat using some discretion.  This 
is not the same as prescribing specific medical dietary 
restrictions.

The veteran denied having incapacitating episodes and there 
is no evidence of anxiety associated with the steatotic 
hepatitis.  He reported that he lost time from work twice a 
month (see July 2006 VA examination).  He has not provided 
any supporting employment records that document this; 
regardless such would not establish incapacitating episodes 
of at least 2 weeks duration.  Finally, the record does not 
show that the veteran has liver damage.  (Though ALT in July 
2006 was elevated, all other studies were in the normal 
range, and no physician indicated or diagnosed liver damage.)  
While the veteran reported on July 2006 examination that he 
had near-constant debilitating symptoms, there is no clinical 
corroboration his symptoms have a debilitating effect.  There 
is no objective evidence of severe functional impairment 
impacting substantially on work productivity as would be 
expected with constant debilitating symptoms.  By his own 
account, he misses work only twice a month.

In short, there is simply no basis for assigning a rating in 
excess of 10 percent under either the "old" or the "new" 
criteria.  Furthermore, there is no evidence of marked 
interference with employability so as to suggest that 
extraschedular consideration is indicated.  The preponderance 
of the evidence is against this claim, and it must be denied. 

ORDER

A rating in excess of 10 percent for steatotic hepatitis is 
denied.


REMAND

The veteran is seeking service connection for sinusitis.  
Service medical records reflect treatment for sinus 
complaints.  The report of his initial VA examination, prior 
to separation from service, lists a diagnosis of chronic 
sinusitis; however, sinus X-rays were normal, and no 
pertinent abnormalities were noted on physical examination.  
Thus, it appears that the diagnosis was based on the 
veteran's history.

While he has some medical training, his allegation that he 
has chronic sinusitis related to service is not supported by 
any objective clinical findings.  Because the basis for the 
April 2001 diagnosis of chronic sinusitis is unclear, further 
VA examination to clarify the diagnosis is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for sinusitis since 
his separation from service.  The RO 
should secure for the record copies of the 
complete clinical records of all such 
treatment.  

2.  The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist to determine whether he 
has chronic sinusitis and, if so, its 
likely etiology.  The examiner must review 
the veteran's claims file in conjunction 
with the examination.  Any indicated tests 
or studies must be completed.  If chronic 
sinusitis is diagnosed, the examiner must 
further opine whether such disability is, 
at least as likely as not, related to the 
veteran's service and specifically the 
sinus complaints noted therein.   The 
examiner must explain the rationale for 
all opinions given.  

3.  The RO should then readjudicate this 
claim.  If it remains denied, the veteran 
and his representative should be furnished 
an appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


